Citation Nr: 0818292	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  03-14 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of shell 
fragment wounds.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1972.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  This case was remanded by the 
Board in May 2004 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran has a current diagnosis of post-traumatic stress 
disorder (PTSD) that conforms to the criteria of DSM-IV.

2.  The medical evidence of record does not show that 
residuals of shell fragment wounds (SFW) have ever been 
diagnosed.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service. 38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2007).

2.  Residuals of SFW were not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, letters dated in May 2002 satisfied the duty to 
notify provisions.  Additional letters were also provided to 
the veteran in August 2003, May 2004, May 2005, March 2006, 
and June 2007, after which the claims were readjudicated.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran's service medical records, 
VA medical treatment records, and indicated private medical 
records have been obtained.  A VA examination was provided to 
the veteran in connection with his PTSD claim.  A VA 
examination has not been accorded the veteran in connection 
with his SFW claim, because there is no evidence that the 
veteran experienced SFW during service.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.

PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2007).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of DSM-IV.  38 C.F.R. § 4.125 (2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of any psychiatric 
disorders.

After separation from military service, a June 1980 private 
medical report gave a diagnosis of drug dependency under the 
criteria of DSM-II.

A May 1984 VA hospitalization summary gave diagnoses of 
alcohol dependence, cannabis abuse, and antisocial 
personality disorder.

Multiple November 2001 VA medical reports gave assessments of 
major depression and rule out major depression with 
psychosis.

A January 2001 VA medical report gave an assessment of major 
depression with psychotic symptoms.

A January 2001 VA social work note gave an assessment of 
chronic PTSD.  Subsequently, numerous VA medical reports 
dated from February 2001 to March 2003 stated that the 
veteran had a diagnosis of PTSD.

A May 2006 VA psychiatry treatment plan gave diagnoses of 
continuous marijuana dependence, sleep disturbance not 
otherwise specified "[rule out] THC induced vs PTSD vs 
combined," polysubstance dependence, anxiety disorder not 
otherwise specified, and "Rule Out PTSD."

A July 2006 VA psychiatry family psychotherapy report gave 
diagnoses of anxiety not otherwise specified, history of 
depression, "has applied for [service connection] for 
PTSD," and marijuana abuse.

A November 2006 VA psychiatry individual psychotherapy report 
gave diagnoses of anxiety not otherwise specified, history of 
depression, "has applied for [service connection] for 
PTSD," rule out PTSD, and marijuana abuse.  A November 2006 
VA psychiatry medication management report dated the same day 
gave diagnoses of anxiety not otherwise specified, history of 
depression, "has applied for [service connection] for 
PTSD," and marijuana abuse.  A November 2006 VA psychiatry 
treatment plan dated the same day gave diagnoses of 
continuous marijuana dependence, sleep disturbance not 
otherwise specified "[rule out] THC induced vs PTSD vs 
combined," polysubstance dependence, anxiety disorder not 
otherwise specified, and "Rule Out PTSD."

An April 2007 VA psychiatry individual psychotherapy report 
gave diagnoses of anxiety not otherwise specified, history of 
depression, "has applied for [service connection] for 
PTSD," and marijuana abuse.  An April 2007 VA psychiatry 
medication management report dated the same day gave 
diagnoses of anxiety not otherwise specified, history of 
depression, "has applied for [service connection] for 
PTSD," and marijuana abuse.  An April 2007 VA psychiatry 
treatment plan dated the same day gave diagnoses of 
continuous marijuana dependence, sleep disturbance not 
otherwise specified "[rule out] THC induced vs PTSD vs 
combined," polysubstance dependence, anxiety disorder not 
otherwise specified, and "Rule Out PTSD."

An October 2007 VA psychiatry medication management report 
gave diagnoses of anxiety not otherwise specified, history of 
depression, "has applied for [service connection] for 
PTSD," and marijuana abuse.


A December 2007 VA PTSD examination report stated that the 
veteran's claims file had been reviewed.  After a lengthy and 
detailed review of the veteran's history and a mental status 
examination, the examiner stated that

[t]he veteran did report a stressor that 
meets DSM-IV [PTSD] stressor criteria.  
Today, he reported reexperiencing a 
traumatic event (i.e. having distressing 
thoughts of Vietnam).  He reported some 
disturbed sleep.  He did not report 
significant avoidance behaviors.  
Importantly, his psychosocial dysfunction 
appears to be best attributed to other 
disorders other than [PTSD].

The diagnoses were continuous cannabis dependence, alcohol 
dependence in remission, polysubstance dependence in 
remission, anxiety disorder not otherwise specified, and 
personality disorder not otherwise specified with antisocial 
traits.  In summary, the examiner opined that

[o]verall, [the veteran] is not seen as 
suffering from [PTSD].  He did report a 
stressor that meets DSM-IV [PTSD] 
stressor criteria; however, he did not 
report psychological symptoms that meet 
DSM-IV [PTSD] symptom criteria.  While 
the veteran does report psychosocial 
dysfunction, it is seen to be best 
attributable to other mental disorders 
and chemical dependency disorders.

Th[u]s, the veteran is seen to suffer 
from other disorders that are 
independently responsible for his 
psychosocial functioning impairment.  
These include a serious history of 
continuous marijuana dependence, as well 
as a notable history of alcohol 
dependence (in remission according to 
self-report), as well as polysubstance 
dependence (in remission according to 
self-report).  In addition, the veteran 
has a long history of personality 
disorder not otherwise specified with 
antisocial personality traits, which is 
seen to be a primary source of his work 
maladjustment, interpersonal dysfunction, 
and mood disturbance (along with his 
chemical dependency behaviors). . . .

Overall, the veteran is not diagnosed 
with [PTSD].

The medical evidence of record does not show that the veteran 
has a current diagnosis of PTSD that conforms to the criteria 
of DSM-IV.  38 C.F.R. § 4.125.  The veteran's service medical 
records are negative for any diagnosis of PTSD.  The medical 
evidence of record includes numerous psychiatric diagnoses 
since the veteran's separation from military service.  This 
evidence includes multiple diagnoses of PTSD in VA medical 
reports dated between January 2001 and March 2003.  However, 
all of these diagnoses were simple restatements or 
transcriptions of the original diagnosis made in the January 
2001 VA social work note, and were not the result of full 
psychiatric evaluations that conformed to the criteria of 
DSM-IV.  Accordingly, these diagnoses are only competent to 
the extent that the original diagnosis on which they were 
based is competent.  In that regard, the diagnosis in the 
January 2001 VA social work note was made by a social worker 
and was never reviewed or approved by any medical personnel.  
Furthermore, there is no indication that the diagnosis was 
arrived at after a complete psychiatric evaluation which 
conformed to the criteria of DSM-IV.  Accordingly, the 
January 2001 VA social work note is not competent evidence 
that the veteran has a current diagnosis of PTSD that 
conforms to the criteria of DSM-IV.

Furthermore, there is no medical evidence of record that PTSD 
has been diagnosed since March 2003.  There are multiple 
medical reports of record dated between May 2006 and October 
2007, but none of them provide a diagnosis of PTSD.  These 
reports simply noted that the veteran had applied for service 
connection for PTSD, and stated that PTSD should be ruled out 
while simultaneously giving firm diagnoses of other 
disorders.  Accordingly, these medical reports actively show 
that a diagnosis of PTSD was not considered appropriate 
between May 2006 and October 2007.  This is substantiated by 
the December 2007 VA PTSD examination report which stated 
that the veteran did not have a current diagnosis of PTSD.  
This examination included a very lengthy review of the 
veteran's history, a complete mental status examination, and 
a detailed basis for its findings.  The examination was also 
made by a psychologist, in contrast to the social worker who 
provided the January 2001 diagnosis.  Accordingly, the 
medical evidence of record does not show that the veteran has 
a current diagnosis of PTSD that conforms to the criteria of 
DSM-IV.

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of PTSD that conforms to DSM- 
IV criteria.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that he 
has a current diagnosis of PTSD that conforms to DSM-IV 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, the medical evidence of record does not 
show that the veteran has a current diagnosis of PTSD for VA 
purposes.  38 C.F.R. § 4.125.  As such, service connection 
for PTSD is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran has a current diagnosis 
of PTSD that conforms to DSM-IV criteria, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


SFW

The veteran's service medical records are negative for any 
complaints or diagnoses of shrapnel wounds, or any other kind 
of combat injury.  The veteran's service personnel records do 
not indicate that the veteran received a Purple Heart Medal 
or any other decoration or citation indicative of a combat 
injury.

After separation from military service, a November 2002 VA 
outpatient note stated that the veteran wanted to see a 
physician regarding shrapnel in the groin area.  In a VA 
outpatient medical report dated the same day, the veteran 
reported that he had shrapnel fragments in his thighs as the 
result of an injury sustained in Vietnam in 1971.  On 
examination, there were small areas of induration at the 
medial aspect of both thighs which were non-tender and had no 
redness.  The assessment was "[i]t is doubtful that they are 
s[h]rapnel fragments but will get x-rays of both thighs to 
rule out metallic fragments."  A November 2002 VA outpatient 
nursing note dated the next day stated that the veteran's x-
ray results were normal.

In a December 2007 VA PTSD examination report, the veteran 
reported that he was not wounded during military service.

The evidence of record does not shows that the veteran has a 
current diagnosis of residuals of SFW.  There is no medical 
evidence that the veteran has ever experienced such an 
injury, nor do the veteran's service personnel records 
indicate that he was wounded during military service.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich, 104 F. 
3d 1328.  In this case, the medical evidence of record does 
not show that the veteran has a current diagnosis of 
residuals of SFW.  The veteran's statements alone are not 
sufficient to prove that he has a current diagnosis of 
residuals of SFW.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  As the medical evidence of record does not 
show that residuals of SFW have ever been diagnosed, service 
connection for residuals of SFW is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that residuals of SFW have ever been 
diagnosed, the doctrine is not for application.  Gilbert, 1 
Vet. App. 49.


ORDER

Service connection for PTSD is denied.

Service connection for residuals of SFW is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


